Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Gambino et al.			:
Application No. 16/014,359			:		Decision 
Filing Date: June 21, 2018			:				
Attorney Docket No. ONS02230US		:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On September 28, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A Notice of Appeal and a Pre-Appeal Brief Request for Review were timely filed on      December 28, 2020.  

The Office issued a panel decision on February 11, 2021.  The decision resets the time period to file a brief to one-month from the date of the decision.

An appeal brief was timely filed with a payment for a three-month extension of time on June 4, 2021.

The Office issued a Notice of Abandonment on June 9, 2021.  The notice states the Office failed to receive a reply to the final Office action.  However, as previously stated, a reply was timely filed on December 28, 2020.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2818 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions